          Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 GILLHAM LLC
 251 Little Falls Drive
 Wilmington, DE 19808
                                Petitioner,            Civil Action No. ___________
                                                                        20-cv-01795

                        v.

 THE KYRGYZ REPUBLIC
 Ministry of Foreign Affairs
 57 Erkindik Boulevard
 Bishkek, 720040
 Kyrgyz Republic
                                Respondent.


                PETITION TO CONFIRM FOREIGN ARBITRAL AWARD

       Petitioner Gillham LLC (“Petitioner”), by and through its undersigned counsel, hereby

petitions this Court for an order pursuant to 9 U.S.C. § 207 (i) confirming and recognizing the final

arbitral award (the “Award”) rendered on August 20, 2019 in an arbitration between Stans Energy

Corporation (“Stans”) and Kutisay Mining LLC (“Kutisay”) on one hand, and Respondent the

Kyrgyz Republic (“Kyrgyzstan” or “Respondent”) on the other, pursuant to the Law of the

Kyrgyz Republic on Investments in the Kyrgyz Republic of March 27, 2003 (the “2003

Investment Law”) and the United Nations Commission on International Trade Law Rules of

Arbitration of 1976 (the “UNCITRAL Rules”); (ii) entering judgment in Petitioner’s favor and

against Kyrgyzstan in the amount of the Award with pre- and post-award interest and costs as

provided therein and as authorized by law, plus the costs of this proceeding; and (iii) awarding

Petitioner such other and further relief as this Court deems just and proper.           A true and

correct copy of the Award is attached as Exhibit A to the Declaration of Charlene C. Sun, dated

July 1, 2020 (“Sun Decl.”).
             Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 2 of 13




                                     Parties, Jurisdiction and Venue

        1.       Petitioner brings this summary proceeding under the United Nations Convention

for the Recognition and Enforcement of Foreign Arbitral Awards (June 10, 1958), 21 U.S.T. 2517,

330 U.N.T.S. 38 (the “New York Convention”) and Chapter 2 of the Federal Arbitration Act

(“FAA”), 9 U.S.C. §§ 201 et seq., to confirm the Award.

        2.       Stans Energy Corporation is a publicly-traded company incorporated under the

laws of Ontario, Canada, having its principal place of business at 1 Yonge Street, Unit # 1011,

Tonoto, Ontario, M5E 1E5, Canada.

        3.       Kutisay Mining LLC is a limited liability company and is incorporated in

Kyrgyzstan. Kutisay Mining LLC is a wholly owned by Stans Energy through its wholly owned

subsidiary Stans KG. Its principal place of business is at Chui Oblast, Kemin Region, Ak-Tyuz

village, Administrative Building of the Kyrgyz Republic and its postal address is Akhunbaeva

Street, 42 A, Bishkek, 720064, Kyrgyzstan.

        4.       On March 25, 2020, Stans and Kutisay entered into an agreement to assign their

rights in the Award – including the right to judicially enforce the Award – to three entities,

including Petitioner Gillham LLC (the “Assignment Agreement”). 1 A true and correct copy of

the Assignment Agreement is attached as Exhibit C to the Sun Declaration. Under the Assignment

Agreement, Stans and Kutisay “unconditionally and irrevocably assign[ed]” the “award issued by

the tribunal in favor of the Stans Entities in Stans Energy Corp. and Kutisay Mining LLC v. The

Kyrgyz Republic, PCA Case No. 2015-32” to Petitioner. Sun Decl., Exh. C at 1. Further, pursuant




1   In addition to Petitioner, Lucille Investments LLC and Stonebury Limited were assigned rights to the Award. See
    Sun Decl., Exh. C at 1. These entities have authorized Gillham to conduct these proceedings and to enforce the
    Award on their behalf. Sun Decl. ¶ 4.


                                                        2
            Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 3 of 13




to the Assignment Agreement, Petitioner “ha[s] all rights to enforce the Award . . . and collect any

and all amounts owed to [Stans and Kutisay] as a result of the Award.” Id.

       5.        Respondent is a foreign state within the meaning of the Foreign Sovereign

Immunities Act (“FSIA”), 28 U.S.C. §§ 1330, 1332, 1391(f), 1441(d), 1602-611.

       6.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1330(a) and

personal jurisdiction over Kyrgyzstan pursuant to 28 U.S.C. § 1330(b).

       7.        Specifically, 28 U.S.C. § 1605(a)(6) provides that a foreign state is not immune

with respect to any claim against it that seeks recognition of an arbitration award made pursuant

to an agreement to arbitrate if the “agreement or award may be governed by a treaty or other

international agreement in force for the United States calling for the recognition and enforcement

of arbitral awards[.]” 28 U.S.C. § 1605(a)(6)(B).       This Court therefore has subject matter

jurisdiction over this matter, which seeks recognition of a foreign arbitral award falling under the

New York Convention, pursuant to 28 U.S.C. § 1330(a).

       8.        Venue is proper in this district pursuant to 9 U.S.C. § 204 and 28 U.S.C.

§ 13919(f)(4).

                                   The Arbitration Agreement

       A.        Kyrgyzstan’s Agreement to Arbitrate

       9.        The arbitration agreement between Stans and Kutisay and Kyrgyzstan consists of

two elements: (i) Kyrgyzstan’s consent contained in Article 18 of the 2003 Investment Law; and

(ii) Stans’s and Kutisay’s consent contained in their Request for Arbitration.

       10.       Article 18 of the 2003 Investment Law contains Kyrgyzstan’s consent to submit to

international arbitration all “investment disputes” with “foreign investors.” A true and correct

English translation of the 2003 Investment Law is attached as Exhibit B to the Sun Declaration.




                                                 3
            Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 4 of 13




       11.     Article 18 of the 2003 Investment Law provides that in the absence of an alternative

agreement between an investor and Kyrgyzstan, one of the parties may ask for arbitration by

submitting the dispute to “arbitration or an international ad hoc tribunal formed in accordance with

the arbitration rules of the United Nations Commission on International Trade Law.” Sun Decl.,

Exh. B, Art. 18(2)(b).

       12.     Stans and Kutisay and Kyrgyzstan had no alternative agreement concerning dispute

resolution. Accordingly, Kyrgyzstan provided its written consent to arbitration in Article 18 of

the 2003 Investment Law.

       B.      Stans’s and Kutisay’s Consent to Arbitrate

       13.     As the Tribunal found in the Award, both Stans and Kutisay were “foreign

investors” within the meaning of Article 1(3) of the 2003 Investment Law. See Sun Decl., Exh.

A, ¶¶ 418-420, 444-447 (finding that Stans Energy and Kutisay Mining LLC are investors under

the 2003 Investment Law).

       14.     As the Tribunal further found, Stans’s and Kutisay’s claims against Kyrgyzstan

constituted “investment disputes” under the 2003 Investment Law. Id. ¶¶ 357-360.

       15.     Because there was no alternative agreement between Stans and Kutisay and

Kyrgyzstan, in accordance with Article 18 of the 2003 Investment Law, on May 13, 2015, Stans

and Kutisay submitted the dispute to “arbitration or an international ad hoc tribunal formed in

accordance with the arbitration rules of the United Nations Commission on International Trade

Law,” Sun Decl., Exh. B, Art. 18(2)(b), by serving a Notice of Arbitration on Kyrgyzstan, thereby

perfecting the agreement to arbitrate. A true and correct copy of the Notice of Arbitration is

attached as Exhibit D to the Sun Declaration.




                                                 4
          Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 5 of 13




                                    Summary of the Dispute

       16.     Stans’s and Kutisay’s case arises out of a series of cumulative and interconnected

measures enacted by Kyrgyzstan that harmed Stans’s and Kutisay’s investment in two mines for

the extraction of so-called rare earth elements (“REEs”) in the Kyrgyz Republic.

       17.     Beginning in 2005, Stans made various investments in Kyrgyzstan beginning with

investments in the Kyrgyz uranium sector. In March 2006, Stans incorporated a local subsidiary

in Kyrgyzstan, Stans KG, to hold Stans’s assets, including its licenses for the uranium properties.

Under Kyrgyz law, only Kyrgyz companies may hold licenses, assets, and conduct business in

Kyrgyzstan. See Sun Decl., Exh. A, ¶ 175.

       18.     Stans later chose to invest in the REEs sector, following advice from the Former

Deputy Director of the Geology and Investment Department of the Kyrgyz State Agency for

Geology and Mineral Reserves. These investments included bidding for and obtaining licenses to

mine the Aktyuz Ore Field where the Kutessay II rare earth deposit (“Kutessay II”) and the

Kalesay beryllium deposit (“Kalesay”) were located. Id. ¶ 179.

       19.     On December 21, 2009, Kutisay and the Kyrgyz authorities signed a first license

agreement setting forth how mining activities were to be conducted. See id. ¶ 213.

       20.     In August 2010, Stans met with the new Minister of Natural Resources to discuss

the need to re-issue the Kutessay II and Kalesay licenses to Stans’s newly registered entity Kutisay

Mining LLC and to conclude new license agreements with it. The parties reached an agreement

and a second license agreement was signed on September 20, 2010. Id. ¶¶ 232-233.

       21.     Beginning in early 2012 Stans began discussing the creation of a public-private

partnership with Kyrgyzstan with respect to the Kutessay II and Kalesay projects. See id. ¶¶ 258-

266. On June 15, 2012 the parties agreed on a partnership in principle and entered into the




                                                 5
         Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 6 of 13




Kutessay II License Agreement No. 3. Under that agreement, the parties were to reach a

preliminary agreement for the transfer of shares in Kutisay by July 31, 2012, and reach an

agreement on the precise terms of the share transfer by September 30, 2012. Id. ¶¶ 269, 268.

       22.    During this period, however, Kyrgyzstan began adopting measures regarding the

licenses which deprived Stans and Kutisay of the effective use and control of their investment,

amounting to an indirect de facto expropriation. These measures included:

   •   The June 26, 2012 Resolution. On June 26, 2012 a Parliamentary Committee for the
       Development of Industries of the Economy issued a resolution ordering the Kyrgyz State
       Agency of Geology and Mineral Resources (the “SAGMR”) to cancel the Kutessay II
       License Agreement No. 3, and to set up a timeline for the Kutessay II license to be placed
       for auction. Id. ¶ 282. According to this resolution, the Kutessay II License Agreement
       No. 3 was in breach of the Kyrgyz Subsoil Law and Kutisay Mining had failed to comply
       with the terms and conditions of the two prior licensing agreements. Id. ¶ 282. While the
       resolution was not formally implemented and the SAGMR did not comply with it, it
       nonetheless impacted Stans Energy’s market capitalization. See id. ¶ 287.

   •   The Thirty-Days’ Work Suspension Order. The Kutessay II License Agreement No. 3
       required Stans to enter into a preliminary agreement with Kyrgyzstan regarding the transfer
       of shares in Kutisay Mining LLC to the State Property Management Fund by July 31, 2012.
       Stans sent a preliminary draft agreement on July 16, 2012. Id. ¶ 289. Receiving no
       response, Stans wrote a follow-up letter to the authorities on July 27, 2012 and again on
       July 31, 2012. Id. Stans received no response. Id. Stans then wrote to the Kyrgyz
       authorities on August 29, 2012 and included a sealed and stamped version of the
       preliminary share transfer agreement, and reminded the government of the impending
       September 30, 2012 deadline to reach a final agreement on the share transfer. Id.

       On August 30, 2012, the Subsoil Use Licensing Commission of the SAGMR issued a
       suspension and subsequent stop-work order concerning the Kutessay II License Agreement
       No. 3 for thirty days (i.e., until September 30, 2012). Id. ¶ 291. Stans objected to the
       legality of the suspension and stop-work order, and commenced litigation before the
       Bishkek Inter-District Court on September 10, 2012. Id. ¶ 292. On October 16, 2012 the
       Court ruled on the issue, siding with Stans and holding that the work suspension order was
       invalid. Id. ¶ 298.

       23.    Stans and Kutisay continued very limited work on the deposits sites, and in January

2013 sent the Kyrgyz authorities updates regarding necessary repairs to comply with

environmental safety standards and its 2013 work program. This work program was rejected by

the Kyrgyz authorities, which on March 12, 2013 ordered the suspension of operations. This


                                                6
          Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 7 of 13




suspension was purportedly based on Kutisay’s alleged failure to comply with environmental

safety standards and the need to allow the Kyrgyz authorities to investigate the validity of Stans’s

and Kutisay’s rights to the licenses.

       24.     On March 28, 2013, with its operations shut down, Stans and Kutisay sent a notice

of dispute to the Kyrgyz authorities pursuant to Article 18 of the 2003 Investment Law, concerning

alleged breaches of its rights regarding Kutessay II and Kalesay.

       25.     Following this notice, several judicial and arbitration proceedings took place

concerning the validity of Stans’s and Kutisay’s licenses.

   •   The Prosecutor General’s Case before the Inter-District Court of Bishkek. On April
       4, 2013 the Prosecutor General brought a case before the Inter-District Court of Bishkek
       asking it to invalidate the December 21, 2009 minutes, which ultimately led to Stans’s and
       Kutisay’s obtaining the licenses. On April 15, 2013 the Inter-District Court granted an
       injunction prohibiting anyone – including Kutisay and the SAGMR – from taking any
       action with respect to the licenses, and on May 29, 2013, declined to hear an appeal on the
       issue. Id. ¶¶ 319-320. Since that time, no work has been conducted at Kutessay II and
       Kalesay. Id. ¶ 320. On March 19, 2014 the Court issued a decision invalidating the
       December 21, 2009 minutes. Id. ¶ 321. This decision was appealed, and upheld by the
       Bishkek City Court on July 30, 2014, and the Supreme Court of Kyrgyzstan on March 24,
       2015. Id. ¶ 322.

   •   Baotou’s Case Before the Inter-District Court of Bishkek. Baotou (a competitor of
       Stans and Kutisay) purchased the remaining shares in Central Asia Metals Group in
       January 2013, becoming its sole owner. Id. ¶ 324. Baotou then filed a claim against the
       SAGMR and asked the Inter-District Court of Bishkek to invalidate the SAGMR’s
       December 21, 2009 minutes which led to Stans’s and Kutisay’s obtaining the licenses. Id.
       ¶ 325. On June 11, 2013 the court decided in favor of Baotou but this decision was
       overturned by the Bishkek City Court, which found, inter alia, that Baotou lacked standing
       and that the claim was time-barred. Id. ¶¶ 326-327.

   •   Stans’s and Kutisay’s Arbitration before the Moscow Chamber of Commerce and
       Industry. On October 30, 2013, Stans and Kutisay filed a Statement of Claim in an
       international arbitration before the Moscow Chamber of Commerce and Industry (the
       “MCCI”). Id. ¶ 328. In April 2014 that tribunal issued an award ordering the Kyrgyz
       Republic to pay Stans and Kutisay in excess of US$ 118 million. Id. ¶ 330. But on May
       25, 2015 the Moscow Arbitrazh Court set aside the MCCI award on the basis that the MCCI
       lacked jurisdiction under the Moscow Convention. Id. ¶ 333.




                                                 7
          Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 8 of 13




        26.     On October 17, 2014 the SAGMR issued minutes terminating Kutisay’s Licenses

based on the Kyrgyz courts’ decisions in the case brought by the Prosecutor General. Id. ¶ 334.

Kutisay filed a claim with the Inter-District Court of Bishkek seeking invalidation of the October

17, 2014 Minutes. Id. The Court dismissed the claim based on the prior Kyrgyz decisions

invalidating the December 21, 2009 Minutes. Id. The Bishkek City Court and Supreme Court of

Kyrgyzstan upheld this decision on January 27, 2015 and October 15, 2015 respectively. Id. ¶ 336.

                                         The Arbitration

        27.     Stans and Kutisay commenced the arbitration by serving a Request for Arbitration

on Kyrgyzstan on May 13, 2015. The Request for Arbitration invoked Article 18(2)(b) of the 2003

Investment Law, which permits the submission of disputes falling within its scope to arbitration

before an international ad hoc tribunal formed in accordance with the UNCITRAL Rules.

        28.     In the arbitration, Stans and Kutisay alleged that Kyrgyzstan’s actions resulted in

an unlawful expropriation of their investments and failed to provide them fair and equitable

treatment.

        29.     The arbitration was seated in London and proceeded in accordance with the

UNCITRAL Rules, as provided by the 2003 Investment Law. The arbitral tribunal consisted of

the Honorable Colin L. Campbell, Q.C. (appointed by Stans and Kutisay), Mr. Stephen Jagusch,

Q.C. (appointed by Kyrgyzstan), and Professor Karl-Heinz Böckstiegel (President, appointed

jointly by the parties).

        30.     Kyrgyzstan was represented by counsel in the arbitration by attorneys from Satarov,

Askarov & Partners, King & Wood Mallesons, and the Center for Court Representation of the

Government of the Kyrgyz Republic. Kyrgyzstan participated in all aspects of the arbitration:

Kyrgyzstan submitted a Request for Bifurcation, an Application for Security, a Submission on




                                                 8
           Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 9 of 13




Jurisdiction, a Reply on Jurisdiction, a Statement of Defence on the Merits and Memorial on

Jurisdiction, and a Rejoinder on the Merits and Reply on Jurisdiction. Kyrgyzstan also submitted

witness statements and expert reports in support of its pleadings.

        31.      The tribunal conducted a hearing on jurisdiction on September 23, 2016 in Paris,

France, during which the tribunal heard testimony from each party’s expert witnesses. At this

hearing, the tribunal addressed the following jurisdictional questions:


                 (1) whether the 2003 Investment Law contains the Respondent’s
                 consent to arbitrate; (2) whether that legislation must be interpreted
                 in such a way that one of the Claimants, Kutisay Mining LLC, would
                 not have satisfied the consultation requirement of that legislation;
                 (3) whether that legislation contains a so-called “fork-in-the-road”
                 clause and, if so, whether it has been triggered; (4) whether the
                 Kyrgyz Republic (as opposed to one of its “authorised government
                 bodies”) is the right respondent in arbitration proceedings; and (5)
                 whether “investment disputes” pursuant to that legislation are
                 limited to disagreements “arising in the course of the sale” of an
                 investment.
Sun Decl., Exh. A, fn. 56.

        32.      In a jurisdictional award issued on January 25, 2017, the tribunal unanimously

found in favor of Stans and Kutisay with respect to each of these jurisdictional issues. 2 The

tribunal left for the merits whether Stans and Kutisay qualified as investors holding investments.

        33.      After Kyrgyzstan’s first four objections to the tribunal’s jurisdiction were rejected,

Kyrgyzstan presented six additional objections to the tribunal’s jurisdiction, namely that: (i) the

tribunal’s jurisdiction was limited to the substantive provisions of the 2003 Investment Law and

that other international treaties and general international law did not form a part of the applicable

law for the arbitration; (ii) Stans did not qualify as an investor with a qualifying investment; (iii)



2   On February 22, 2017 Kyrgyzstan applied to the High Court in London seeking to set-aside the Jurisdiction award.
    Sun Decl., Exh. A, ¶ 69. On October 13, 2017 the High Court of England and Wales dismissed Kyrgyzstan’s
    case. Id. ¶ 74.


                                                         9
         Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 10 of 13




Kutisay did not qualify as an qualifying foreign investor; (iv) Stans and Kutisay obtained their

investment through corruption; (v) Stans and Kutisay obtained their investment in breach of

Kyrgyz law; and (vi) Stans and Kutisay brought their claims in bad faith.

       34.     The tribunal held its hearing on the merits and on any remaining jurisdictional

objections from April 9-13, 2018 in Paris, France. During the hearing, the tribunal heard testimony

from the parties’ expert and factual witnesses.

       35.     The tribunal issued its Final Award on August 20, 2019. The tribunal rejected each

of Kyrgyzstan’s additional jurisdictional objections, finding:

   •   First, Article 1(6) of the 2003 Investment Law is broad and covers “any dispute” and so
       there is “no ground for restricting jurisdiction to only disputes under the substantive
       provisions of the 2003 Investment Law.” Id. ¶ 306.

   •   Second, Stans was a qualifying investor with a qualifying investment because the definition
       of “investment” under the 2003 Investment Law included both direct and indirect
       investment. Id. ¶¶ 419-420.

   •   Third, Kutisay Mining LLC was a qualifying foreign investor, because it was wholly
       owned by Stans, a Canadian company, through its wholly owned subsidiary Stans KG. Id.
       ¶ 444.

   •   Fourth, the evidence did not support a finding that corrupt acts occurred and Kyrgyzstan
       did not satisfy its burden of proof to show corruption. Id.

   •   Fifth, the 2003 Investment Law did not make compliance with Kyrgyz law a jurisdictional
       question, but was broad enough to permit the tribunal to adjudicate alleged breaches of
       Kyrgyz law as well. Id. ¶¶ 541, 543.

   •   Sixth, Kyrgyzstan had not presented any evidence that, even if Stans’s and Kutisay’s claims
       were found to have been brought in bad faith, this would divest the tribunal of its
       jurisdiction. Id. ¶ 549.

       36.     On the merits, the tribunal unanimously found that Kyrgyzstan had expropriated

Stans’s and Kutisay’s investment in violation of Article 6(1) of the 2003 Investment Agreement

and had also failed to treat Stans’s and Kutisay’s investment fairly and equitably in breach of

Article 4(4) of the 2003 Investment Agreement.



                                                  10
          Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 11 of 13




        37.      The Award found Kyrgyzstan liable to Stans and Kutisay in the amount of

US$ 15,027,081.89, plus pre- and post-award interest at a rate of 5%, compounded annually from

October 16, 2014 until full and final satisfaction of the Award. The tribunal ordered Kyrgyzstan

to pay to Stans and Kutisay two thirds of the costs of the Arbitration and of Stans’s and Kutisay’s

legal costs (totaling US$ 3,137.17, C$ 16,47.14, and € 796,303.86), plus post-award interest at a

rate of 5% interest, compounded annually from the date of the Award until full and final payment.

This Petition seeks recognition of the Award by this Court.

        38.      Despite having appealed the jurisdictional award, Kyrgyzstan has not sought to

appeal the Award. See Sun Decl., ¶ 2. Pursuant to Article 70(3) the English Arbitration Act of

1996, Kyrgyzstan’s deadline to appeal the Award has passed. 3

                                                Cause of Action

        39.      Petitioner repeats and realleges the allegations in paragraphs 1 through 38 as if set

forth fully herein.

        40.      The arbitration agreement set forth herein at paragraphs 28 through 38 constitutes

“an agreement in writing” within the meaning of Article II(2) of the New York Convention.

        41.      The Award arose out of a legal relationship that is commercial within the meaning

of 9 U.S.C. § 202.

        42.      The Award was made in the United Kingdom, a nation that is a signatory to the

New York Convention, and which is a State other than the State where recognition and

enforcement is sought hereby.

        43.      Canada and Kyrgyzstan are also each signatories to the New York Convention.



3   See English Arbitration Act (1996), art. 70(3), available at http://www.legislation.gov.uk/ukpga/1996/23/data.pdf
    (explaining that an appeal to challenge an award based on, the tribunal’s alleged lack of jurisdiction, an alleged
    “serious irregularity” in the award, or a legal error, must be brought within 28 days of the date of the award.).


                                                         11
        Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 12 of 13




       44.    The Award is final and binding within the meaning of the New York Convention

and Chapter 2 of the FAA.

       45.    None of the grounds for refusal or deferral of the Award set forth in the New York

Convention apply.

       46.    The Award is required to be recognized, and judgment entered thereon, pursuant to

the New York Convention and 9 U.S.C. § 207.



WHEREFORE, Petitioner prays:

       (a)    That the Court enter an order pursuant to 9 U.S.C. § 207 recognizing the Award

              against Kyrgyzstan; and

       (b)    That, on the basis of the Award, the Court enter a judgment that Kyrgyzstan is liable

              to Petitioner in the amount of (i) US$ 15,027,081.89 plus pre- and post- Award

              interest at a rate of 5% compounded annually from October 16, 2014 until the date

              that of payment; and (ii) two thirds of the reasonable costs incurred by Stans and

              Kutisay in the Arbitration and two thirds of the costs of legal representation and

              assistance incurred by Stans and Kutisay totaling US$ 3,137,887.17, C$ 16,472.14

              and € 796,303.86, plus post-Award interest at a rate of 5% compounded annually

              from the date of the Award until the date of payment; and

       (c)    That Petitioner be awarded such other and further relief as may be proper.

Dated: New York, New York
       July 1, 2020

                                            Respectfully submitted,

                                                   /s/ James E. Berger
                                            James E. Berger (D.C. Bar 481808)
                                            Charlene C. Sun (D.C. Bar 1027854)



                                               12
Case 1:20-cv-01795-ABJ Document 1 Filed 07/01/20 Page 13 of 13




                            KING & SPALDING LLP
                            1185 Avenue of the Americas
                            New York, NY 10036-4003
                            Tel: (212) 556-2100
                            Fax: (212) 556 -2222
                            jberger@kslaw.com
                            csun@kslaw.com
                            Attorneys for Petitioner




                              13
